 

.
l) s

viv l '.'\ _. m
AO 245B (CASDRev. 08/14) Judgrnent in a Petty Criminal Case

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V_ (For Offenses Cominitted On or After November l, 1987)
Christine Mae Rabaya

Case Number: 18~cr-03 73 l-WVG

Benjamin P Lechman
Defenda.nt’s Attorncy

REGISTRATION NO. 77309298
|:| _
The Defendant:

pleaded guilty to count(s) l of Superseding Information

l:l Was found guilty on count(s)

 

after a Dlea of not guiltv. k
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Count

Title & Section Nature of Offense Number§s[
18 USC 3 Accessory After the F act (l\/Iisdemeanor) ls

The defendant is sentenced as provided in pages l through 2 of this judgment
I:l The defendant has been found not guilty on count(s)
IXI Count(s) l and 2 of Underlying lnformation are dismissed on the motion of the United States.

A : .
ssessment $10 00
No fine |:l Forfeiture pursuant to Order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant Shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

December 4. 2018

Date of lmposition of Sentence

AM/U-r@

HoN. wiLLLAM v. GALLO
DEC 4 2018 UNITED STATES DIsTRlCT ruch

 

 

 

 

 

 

 

Ci_i_n+< 'is instruct CC)Uij_rr
SOUTHEHN premier C+ cAi,uvg;iLr]\lTl¢
BY D lS-cr~03731-WVG

 

 

 

 

 

ll _

AO 245B (CASD Rev. 08/14) Judgment in a Petty Criminal Case

 

DEFENDANT: Christine Mae Rabaya Judgment ~ Pagc 2 0f3
CASE NUMBER: lS-cr-03731~WVG

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
10 Days

Sentencc imposed pursuant to Title 8 USC Section l326(b).
The court makes the following recommendations to the Bureau of Prisons:

U|:|

The defendant is remanded to the custody of the United States l\/larshal.

l:l The defendant shall surrender to the United States l\/larshal for this district:
E at P.l\/[. on

 

 

 

|:| as notified by the United Statcs Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:| on or before

|:| as notified by the United States Marshal.

|:| as notified by the Probation or Pretrial Services Off`ice.

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

18-cr-03731-WVG

